Citation Nr: 1412079	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-34 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 23, 2009.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD, from June 13, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran appeared and testified at formal RO hearing in May 2009.  A transcript of the hearing is contained in the record.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to June 23, 2009, the Veteran's PTSD manifested by symptoms including irritability, sleeplessness, nightmares, impaired abstract thinking, and difficulty establishing and maintaining effective work and social relationships., resulting in occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, prior to June 23, 2009, for the Veteran's service connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim for an increased rating for PTSD prior to June 23, 2009.  Although this decision is not a full grant of benefits on appeal, it is a partial grant with a remand for further increases.  There, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The Veteran's service-connected PTSD has been evaluated as 30 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 prior to June 28, 2009.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula. 

Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

During VA treatment in January 2008, the Veteran denied anxiety and depression, but reported he had nightmares.

On his claim for PTSD, the Veteran reported that he was shot down twice during service.  The VA confirmed that he was assigned to the 139th Assault Helicopter Company, and that multiple helicopters were hit by enemy fire during his period of service.  VA has conceded the Veteran's reported stressful incidents.

In May 2008, the Veteran was afforded a VA PTSD examination.  He reported going for outpatient VA treatment beginning in 2008, for 4 or 5 sessions at the VA Vet Center in Cheyenne.  He reported three failed marriages, which he attributed to infidelity, angry outbursts, and alcohol abuse.  He reported that he liked to golf with friends, and he had a girlfriend who liked to fish with him.  He denied avoiding crowded venues and reported an active social life.  On mental status examination, the Veteran was neatly groomed, with unremarkable speech, a normal affect, and only fair concentration.  He denied delusions and hallucinations.  He understood the outcome of his behavior.  He denied obsessive rituals and homicidal/suicidal thoughts.  His memory was normal and the examiner found that his impulse control was good because he denied episodes of violence.  The Veteran described PTSD symptoms of irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner found that the Veterans symptoms caused clinically significant distress and impairment in social, occupational and other important areas of functioning.  He was noted to have a mild level of PTSD since service, which were more prominent since his retirement in 2007.  He was diagnosed with PTSD, and assigned a GAF of 68.  The examiner opined that the Veteran's PTSD did not result in reduced reliability and productivity, but resulted in occasional decrease in work efficiency.

During his May 2009 formal RO hearing, the Veteran reported "terrible" sleep, and increased anger.  He stated that he often argued with his wife, and that he did not know where to turn for help.  He stated that he saw a counselor at the VA Vet Center in Cheyenne until November 2008, but did not feel his symptoms had improved.  His representative also noted he had increased alcohol intake, and reported he had counseled the Veteran to seek ongoing treatment.

In June 2009, the Veteran had an additional VA examination.  He reported that his PTSD symptoms intensified following group therapy shortly after his last examination.  The group therapy brought up traumatic memories and his symptoms increased.  He increased in alcohol intake following group therapy.  The Veteran did not participate in any other forms of treatment since his last VA examination.  He continued to maintain a 10-year relationship.  His sleep was disturbed, and he reported occasional nightmares.  He experienced avoidance and arousal symptoms associated with PTSD.  The examiner noted that his appearance and mental status were "essentially unchanged from the last prior evaluation."  "The examiner formed the opinion that the Veteran's PTSD had resulted in occupational and social impairment with reduced reliability and productivity due to a disturbance of motivation and mood, chronic sleep impairment, anxiety and transient depressed affect.  No new psychiatric symptoms had appeared in the year prior to evaluation."  His social functioning was noted to be mildly impaired, and no inappropriate behaviors were reported.  The Veteran was diagnosed with PTSD and alcohol abuse, and assigned a GAF of 55.

Having carefully reviewed the evidence of record, the Board finds that the evidence of record supports the assignment of a 50 percent evaluation for PTSD prior to June 23, 2009.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.  The evidence shows that, prior to June 23, 2009, the Veteran's service-connected psychiatric disorder more nearly approximated social and occupational impairment with reduced reliability and productivity due to the frequency and severity of his PTSD symptoms.  There is no current basis for a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings"); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Although there are limited treatment records contained in the claims file, the May 2008 and June 2009 VA examination reports noted nearly identical findings.  The Veteran complained of irritability, alcohol abuse, nightmares, and sleep disturbance.  He indicated that after group therapy in 2008 he had increased alcohol intake due to being reminded of his stressful in-service incidents.  Throughout the claim, the Veteran has indicated he feels that his PTSD symptoms are worse than currently rated.  He is not seeking treatment, so there are limited records addressing the ongoing severity of his PTSD.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran's statements that he feels his PTSD symptoms increased after his group therapy to be credible.  The Board also finds his reporting of his symptoms to be credible and consistent between the two VA examinations and his RO hearing.  Overall, however, the Veteran has provided limited statements regarding his symptoms.

The Veteran's symptoms of chronic sleep impairment, alcohol abuse, and irritability have remained throughout the claims process.  He was noted to have disturbance of motivation and mood, anxiety, and a transient depressed affect during his 2009 examination.  Overall, the Board finds that throughout the period on appeal the Veteran's symptoms have fallen in the range between a 30 percent and 50 percent rating, and as such, the higher rating of 50 percent will be applied to the entire period on appeal.

Currently, the record does not include evidence which supports a finding of a rating in excess of 70 percent.  The 2008 and 2009 examination reports do not show that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas.  He has not reported symptoms similar to obsessional rituals, near-continuous panic or depression, illogical speech, unprovoked irritability with periods of violence, spatial disorientation, or the inability to establish and maintain effective relationships.  The Veteran reported to have some friends, and to be in a 10-year relationship as of the 2009 VA examination.  The issue of an evaluation in excess of 50 percent is remanded to the RO for additional development, to include obtaining the Vet Center records the Veteran referred to in his RO hearing. 

In summary, the Board concludes that the preponderance of the evidence supports an initial increased rating to 50 percent for the Veteran's service-connected PTSD, prior to June 23, 2009.  

ORDER

Entitlement to an initial 50 percent rating for PTSD, prior to June 23, 2009, is granted.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

During the Veteran's formal RO hearing and during his 2009 VA examination, he reported that he sought treatment with the VA Vet Center in Cheyenne, Wyoming.  Although he reported that he did not continue treatment with the Vet Center, he did attend at least one group therapy session.  The Vet Center treatment records are not contained in the claims file or in virtual records.  On remand, ongoing medical records should also be obtained, to include the Vet Center treatment records from 2008.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Veteran last underwent a VA PTSD examination in June 2009.  As it has been five years since his last examination, and the record does not contain any treatment records from later than 2009, the Veteran should be scheduled for a new examination to determine the current severity of his PTSD.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his PTSD since 2008.  The RO/AMC should attempt to obtain the records of any treatment identified by the Veteran, and all ongoing VA treatment records.  Additionally, the RO/AMC should obtain any treatment records from the Vet Center in Cheyenne, Wyoming from 2008.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should also be afforded a VA examination, to assess the current severity of the Veteran's PTSD.  The claims folder and access to virtual records must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on the Veteran's activities and social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for the assigned score.

3.  After completion of the above development, the issue of the Veteran's entitlement to an initial disability rating in excess of 50 percent for PTSD (throughout the claims period on appeal) should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


